     Case 9:18-cv-00218-GTS-CFH Document 203 Filed 08/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

ANTHONY T. RUCANO, I

                              Plaintiff,
                                                     9:18-CV-0218
v.                                                   (GTS/CFH)

D. VENETTOZZI, Dir. of Special Housing/Inmate
Disciplinary Program (“IDP”), NYS DOCCS;
A. RODRIGUEZ, Acting Dir. of Special Housing/IDP,
NYS DOCCS; MICHAEL KIRKPATRICK, Super.,
Clinton C.F.; D. UHLER, Super., Upstate C.F.;
LT. DURKIN, Lt., Clinton C.F.; R. BISHOP, Captain,
Clinton C.F.; P. DEVLIN, Captain, Clinton C.F.;
G.T. KING, Sgt., Clinton C.F.; J. KOWALOWSKI,
Rec. Program Leader II, Clinton C.F.; J. BREYETTE,
Corr. Officer, Clinton C.F.; and OFFICER TUCKER,
Corr. Officer, Clinton C.F.,

                              Defendants.

_____________________________________________

APPEARANCES:                                         OF COUNSEL:

ANTHONY T. RUCANO, I
  Plaintiff, Pro Se
4 West 31 Street, Apt. 1210
New York, New York 10001

THE WAGONER FIRM, PLLC                               MATTHEW D. WAGONER, ESQ.
  Counsel for Defendants Bishop, Breyette,
  Devlin, Durkin, King, Kirkpatrick, Rodriguez,
  Tucker, Uhler and Venettozzi
150 State Street, Suite 504
Albany, New York 12207

LIPPES MATHIAS WEXLER FRIEDMAN, LLP                  VINCENT M. MIRANDA, ESQ.
  Counsel for Defendant Kowalowski
50 Fountain Plaza, Suite 1700
Buffalo, New York 14202
      Case 9:18-cv-00218-GTS-CFH Document 203 Filed 08/02/21 Page 2 of 3




GLENN T. SUDDABY, Chief United States District Judge

                                     DECISION and ORDER

       Currently before the Court, in this pro se prisoner civil rights action filed by Anthony T.

Rucano, I (“Plaintiff”) against the eleven above-captioned employees of the New York State

Department of Corrections and Community Supervision (“Defendants”) pursuant to 42 U.S.C. §

1983, are (1) a motion for summary judgment filed by Defendants Bishop, Breyette, Devlin,

Durkin, King, Kirkpatrick, Rodriguez, Tucker, Uhler and Venettozzi, (2) a motion for summary

judgment filed by Defendant Kowalowski, and (3) United States Magistrate Judge Christian F.

Hummel’s Report-Recommendation recommending that Defendants’ motions be granted and

that Plaintiff’s Second Amended Complaint be dismissed with prejudice in its entirety. (Dkt.

Nos. 178, 179, 197.) Neither party has filed an objection to the Report-Recommendation, and

the deadline by which to do so has expired. (See generally Docket Sheet.)

       After carefully reviewing the relevant papers herein, including Magistrate Judge

Hummel’s thorough Report-Recommendation, the Court can find no clear-error in the Report-

Recommendation.1 Magistrate Judge Hummel employed the proper standards, accurately recited

the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety for the reasons set forth therein.



       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear-error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a clear-error review, “the court need only satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)
(Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge’s] report to which
no specific objection is made, so long as those sections are not facially erroneous.”) (internal
quotation marks omitted).

                                                  2
      Case 9:18-cv-00218-GTS-CFH Document 203 Filed 08/02/21 Page 3 of 3




       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Hummel’s Report-Recommendation (Dkt. No. 197) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that the motion for summary judgment filed by Defendants Bishop, Breyette,

Devlin, Durkin, King, Kirkpatrick, Rodriguez, Tucker, Uhler and Venettozzi (Dkt. No. 178) is

GRANTED; and it is further

       ORDERED that the motion for summary judgment filed by Defendant Kowalowski

(Dkt. No. 179) is GRANTED; and it is further

       ORDERED that Plaintiff’s Second Amended Complaint (Dkt. No. 25) is DISMISSED

with prejudice in its entirety.

Dated: August 2, 2021
       Syracuse, New York




                                               3
